Citation Nr: 1047079	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to an increased initial rating for traumatic 
injuries to the lumbosacral spine with chronic lumbosacral 
strain and subsequent multilevel degenerative disk disease, 
currently evaluated as 20 percent disabling.

2.	Entitlement to total disability rating based on individual 
unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant had active service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that, in pertinent part, granted the Veteran's claim 
of service connection for traumatic injuries to the lumbosacral 
spine with chronic lumbosacral strain and subsequent multilevel 
degenerative disk disease and assigned a 10 percent disability 
rating, effective October 21, 2002.  A January 2005 rating 
decision increased the Veteran's disability rating to 20 percent, 
also effective from October 21, 2002.  The Board notes, with 
respect to increased ratings, the United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2006, the appellant appeared and testified at a 
videoconference hearing held at the RO before the undersigned.  A 
transcript of that hearing is of record.

The Board remanded this case in March 2007 and March 2010 for 
further development.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

In accordance with the March 2007 Board remand, the Veteran was 
afforded a VA examination in April 2007.  After determining that 
the VA examination was not adequate, the Veteran was rescheduled 
for a second VA examination in July 2007.  The Veteran failed to 
report for this second VA examination.  In a November 2007 
letter, the RO informed the Veteran that it had been notified of 
his failure to report for a July 2007 VA examination at the St. 
Cloud VAMC.  He was informed of the impact of failing to report 
for an examination and he was also asked whether he was willing 
to submit to an examination.  He did not respond to this letter.  

The Board notes that the RO has been mailing information to the 
Veteran using two different mailing addresses.  As such, it is 
not clear that the Veteran was ever notified of his July 2007 VA 
examination or of the November 2007 letter telling him that he 
missed it.  Although there are recent ongoing VA outpatient 
treatment records on file which are as recent as June 2010 and 
which reflect back complaints, such do not fully reflect the 
current extent of his back disability.  Thus, the case must be 
remanded to afford the Veteran a compensation examination.  The 
RO should verify the correct address to give the Veteran notice 
of his VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's outstanding VA 
treatment records which are not currently 
in the claims file.  If the AOJ is unable 
to obtain any of the relevant records 
sought, it shall notify the Veteran that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect to 
the claim.  38 U.S.C. § 5103A(b)(2) (West 
2002).

2.	After the Veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directive and 
any records received have been associated 
with the claims folder, verify the 
Veteran's address and schedule him for a 
VA examination (neurological and 
orthopedic), at the VAMC in Minneapolis if 
possible, to determine the current 
severity of his service-connected lumbar 
spine disorder.  The claims folder must be 
made available to the examiner for review, 
and the record should indicate that such a 
review was accomplished.  All indicated 
tests, including range of motion, should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

a.	Whether there is any abnormality of 
the spine, including evidence of 
ankylosis.

b.	Any impairments associated with the 
Veteran's lumbar spine disorder, 
including any associated neurological 
impairment or bladder, bowel, or 
sexual dysfunction should be 
identified.  

c.	An opinion as to whether it is more 
likely than not that the Veteran's 
service-connected lumbar spine 
disorder causes marked interference 
with his employment beyond that 
anticipated by a schedular evaluation 
of 20 percent or, in the alternative, 
renders him unable to follow a 
substantially gainful employment.  
Any opinion should be accompanied by 
an explanation.  If the examiner 
cannot determine whether the 
Veteran's lumbar spine disorder 
causes marked interference with his 
employment beyond that anticipated by 
a schedular evaluation of 20 percent 
on a medical scientific basis, and 
without invoking processes relating 
to guesses or judgment based on mere 
conjecture, the examiner should 
clearly specify so in the report with 
an explanation as to why this is so.

d.	An opinion should be provided as to 
whether the appellant is unable to 
secure or maintain substantially 
gainful employment solely as a result 
of his service connected 
disabilities.  The examination report 
must include a complete rationale for 
all opinions and conclusions 
expressed.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claims and should 
consider whether an extraschedular rating 
is warranted.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

